COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:        In re Molina Healthcare of Texas, Inc.
Appellate case number:      01-22-00809-CV
Trial court case number:    2022-26514-7
Trial court:                164th District Court of Harris County
       On October 31, 2022, relator, Molina Healthcare of Texas, Inc., filed a petition for
writ of mandamus contending that the trial court asserting that the trial court abused its
discretion “in denying Molina’s Motion to Stay Discovery” pending the trial court’s
consideration of Molina’s jurisdictional challenge.
        In connection with its mandamus petition, Molina filed a motion for emergency
temporary relief, requesting that “the Court enter an order staying discovery in the
underlying case” pending this Court’s consideration of the petition for writ of mandamus.
In its motion, Molina contends that as a result of the trial court’s order denying its motion
to stay discovery, it “is now required to respond to discovery requests issued by [r]eal
[p]arty in [i]nterest, Patrick Shih, M.D., P.A.” Molina argues that “such discovery is
improper until Molina’s jurisdictional challenge is adjudicated,” and “emergency relief is
appropriate to maintain the status quo” pending this Court’s consideration of the mandamus
petition.
       Relator’s motion for temporary relief is denied.
       It is so ORDERED.

Judge’s signature:    /s/ April Farris
                     Acting individually

Date: November 1, 2022